Exhibit 10.1

SPEAKER ROAD INDUSTRIAL BUILDING

MODIFIED INDUSTRIAL GROSS LEASE

5101 - 5207 Speaker Road

Kansas City, Kansas

In consideration of the rents and covenants hereinafter set- forth, Lessor
leases to Lessee and Lessee rents from Lessor the following described Premises
upon the following terms and conditions:

1. LEASE PROVISIONS

1.1 DATE: July 13, 2006

1.2 PARTIES:

 

Lessor:

 

540 WESTPORT ASSOCIATES, L.L.C. AND MARTIN

LAND & INVESTMENT, INC., AS TENANTS IN COMMON

C/O BLOCK & COMPANY, INC., REALTORS

700 WEST 47TH STREET, SUITE 200

KANSAS CITY, MISSOURI 64112

Lessee:

 

EXCELLIGENCE LEARNING CORPORATION

 

a Delaware Corporation

1.3 PREMISES: Lessor leases to Lessee and Lessee rents from Lessor the real
property including the land and all improvements thereon, together with
appurtenances, (herein called the “Premises”), situated in the City of Kansas
City, County of Wyandotte, State of Kansas, commonly known as 5101-5207 Speaker
Road, and described:

Approximately 264,130 square feet as outlined in red on the plan of the building
attached hereto and made a part hereof, and labeled Exhibit “A”.

1.4 TERM: The term of this Lease shall be for a period of eighty-seven
(87) months to commence on October 1, 2006 and ending on December 31, 2013,
unless earlier terminated as hereafter provided. In the event Lessor is unable
to deliver possession of the Premises at the commencement of the term, Lessor
shall not be liable for any damage caused thereby, nor shall this Lease be void
or voidable but Lessee shall not be liable for rent until such time as Lessor
delivers possession of the premises to Lessee, and the term hereof shall not be
extended by such delay. If Lessee, with Lessor’s consent, takes possession prior
to the commencement of the term, Lessee shall do so subject to all of the
covenants and conditions hereof and shall pay for the period from the date of
taking possession until the commencement of the term at the same rent as that
prescribed for an equal period during the term. Prior to occupancy, Lessee shall
submit to Lessor the required certificate of insurance as required under
Section 4.l herein.

1.5 RENT AMOUNT AND PAYMENT: Lessee shall pay to Lessor as rent, in advance,
without deduction, set-off, prior notice or demand, the sum as follows:

October 1, 2006 thru December 31, 2006:              $-0- per month

January 1, 2007 thru December 31, 2007:   $59,429.25 per month

January 1, 2008 thru December 31, 2008:   $61,630.33 per month

January 1, 2009 thru December 31, 2009:   $61,630.33 per month

January 1, 2010 thru December 31, 2010:   $63,831.42 per month

January 1, 2011 thru December 31, 2011:   $63,831.42 per month

January 1, 2012 thru December 31, 2012:   $66,032.50 per month

January 1, 2013 thru December 31, 2013:   $67,133.04 per month

in lawful money of the United States of America commencing on the 1st day of
January, 2007 and on the first day of each and every month thereafter throughout
the term of this Lease. The rent shall be paid at the address set out in
Paragraph l.2 or at such other place or places as Lessor may from time to time
direct. Monthly rental for any partial month shall be pro rated at the rate of
l/30th of monthly rental per day. All installments of rent not paid by the tenth
(10th) day of the month in which they are due shall bear interest at the then
current Commerce Bank of Kansas City, N.A. prime rate plus two (2%) percent from
due date until paid in full.

 

1



--------------------------------------------------------------------------------

1.6 FIRST MONTH’S PAYMENTS: Receipt of FIFTY NINE THOUSAND FOUR HUNDRED TWENTY
NINE & 25/100 DOLLARS ($59,429.25) is hereby acknowledged for rent for the first
month of Base Rent, beginning January 1, 2007. Notwithstanding the above, common
area maintenance charges will be due and payable with commencement of the lease
and thereafter until the end of the lease.

1.7 SECURITY DEPOSIT: Concurrently with Lessee’s execution of this Lease, Lessee
has deposited with Lessor the sum of FIFTY NINE THOUSAND FOUR HUNDRED TWENTY
NINE & 25/100 DOLLARS ($59,429.25) as a security deposit. If Lessee defaults
with respect to any provisions of this Lease, including but not limited to the
provisions relating to payment of rent or other charges, Lessor may, to the
extent reasonably necessary to remedy Lessee’s default, use all or any part of
said deposit for the payment of rent or other charges in default or for the
payment of any other amount which Lessor may spend or become obligated to spend
by reason of Lessee’s default or to compensate Lessor for any other loss or
damage which Lessor may suffer by reasons of Lessee’s default. If any portion of
said deposit is so used or applied, Lessee shall, within ten (l0) days after
written demand therefore, deposit cash with Lessor in an amount sufficient to
restore said deposit to the full amount hereinabove stated and shall pay to
Lessor such other sums as shall be necessary to reimburse Lessor for any sums
paid by Lessor. If Lessee shall fully and faithfully perform every provision of
this Lease to be performed by it, said deposit shall be returned to Lessee
within fifteen (l5) days after the expiration of the term hereof, unless the
Lease is extended pursuant to Paragraph 21 hereof. In the event of termination
of Lessor’s interest in this Lease, Lessor shall transfer said deposit to
Lessor’s successor in interest.

1.8 USE: Lessee shall use and occupy the Premises for offices, light assembly,
storage, shipping & receiving, warehousing and distribution of Lessee’s products
and manufacturing of non-toxic water based children’s paint, and for no other
purpose without the prior written consent of Lessor. Lessee shall not use or
permit the premises or any part thereof to be used for any purpose other than
the purpose expressly authorized herein.

2. UTILITIES:

2.1 Lessee shall contract directly and pay, prior to delinquency, for all water,
gas heat, electricity, telephone, sewage, air conditioning and ventilating,
janitorial, landscaping and all other materials and services which may be
furnished to or used in or about the premises during the term of this Lease by
Lessee.

3. REAL ESTATE TAXES, ASSESSMENTS, AND PERSONAL PROPERTY:

3.1 INCREASES: Lessor shall pay all Real Estate Taxes and special assessments
levied against the Premises throughout the term of this Lease. However, Lessee
shall pay as additional rent the amount (if any) by which the taxes levied for
any year upon the Premises exceeds the amount of taxes levied and assessed upon
the Premises for the year 2006. Additionally, Lessee shall pay as additional
rent the amount (if any) by which the special assessments levied for any year
upon the Premises exceeds the amounts of special assessments levied and assessed
upon the Premises for the year 2006. In the event the Premises are not
separately assessed, Lessee’s share shall be an equitable proportion of the
increase in real property taxes or assessments for all of the land and
improvements included within the tax parcel assessed, such proportion to be
determined by Lessor from the respective valuations assigned in the Assessor’s
worksheets or such other information as is reasonably available to the Lessor.
In addition, any cost associated with a successful tax appeal resulting in a
lower than assessed value for the property shall be paid by the Lessee on a
pro-rata basis. Lessor’s good faith determination thereof shall be conclusive.

3.2 PAYMENT: All such additional rentals based upon the increase (if any) in
such real estate taxes and in such special assessments shall be payable from
Lessee to Lessor within fifteen (l5) days after receipt of an invoice from
Lessor advising Lessee of the increase in taxes to be paid by Lessee. Taxes for
the last year of the term hereof shall be pro rated between Lessor and Lessee as
of the expiration of the term. The Lessee’s share of such cost shall be
determined on an annual basis for each calendar twelve month period ending on
December 31st, prorating fractional years. The Lessee’s share of such annual
cost shall be estimated as of the beginning of the term hereof and at the
beginning of each calendar year thereafter and a monthly rate determined, and
Lessee shall pay such estimated charge on the first day of each month in
advance. If the monthly payment made by Lessee in such year results in a
deficiency, said deficiency shall be paid by Lessee. If estimated payments
result in excess payments by the Lessee, then said excess shall be applied
toward subsequent monthly

 

2



--------------------------------------------------------------------------------

tax estimates for subsequent monthly payments, which shall be reduced
accordingly until the excess is fully exhausted. With respect to any assessments
which may be levied against or upon the Premises, or which under the laws then
in force may be evidenced by improvement or other bonds, or may be paid in
annual installments, only the amount of such annual installment (with
appropriate proration for any partial year) and interest due thereon shall be
included within the computation of the annual real estate taxes and special
assessments levied against the Premises. For purposes of this Article, “taxes”
shall also include any tax assessed upon or measured by rents received by Lessor
under or in connection with this Lease.

3.3 PERSONAL PROPERTY: Lessee shall pay, prior to delinquency all taxes assessed
against and levied upon any trade fixtures, furnishings, equipment and all other
personal property of Lessee contained in the Premises or elsewhere and shall pay
all taxes attributable to any leasehold improvements which may be made to the
Premises by Lessee. When possible, Lessee shall cause said trade fixtures,
furnishings, equipment, personal property and leasehold improvements to be
separately assessed. If however, any or all of same shall be assessed and taxed
with Lessor’s real property, Lessee shall pay to Lessor such taxes as are
attributable to Lessee’s trade fixtures, furnishings, equipment, personal
property and leasehold improvements within fifteen (l5) days after receipt of an
invoice from Lessor advising Lessee of the taxes applicable to Lessee’s
property.

4. INSURANCE

4.1 PUBLIC LIABILITY: Lessee, shall at all times during the term hereof, and at
its own cost and expense, procure and continue in force bodily injury liability
and property damage liability insurance, which policies shall name Lessor as an
additional insured. Such insurance at all times shall be in an amount of not
less than TWO MILLION AND NO/100 DOLLARS ($2,000,000.00) Combined Single Limit
Coverage. The aforementioned minimum limits of policies shall not, however,
limit the liability of Lessee hereunder. Lessee shall also procure and continue
in force throughout the term workmen’s compensation insurance. The
aforementioned insurance shall be with companies having a rating of not less
than Best’s A-IX rating. Certificates of such insurance shall be furnished to
Lessor by the insurance companies, and no such policy shall be cancelable or
subject to reduction of coverage or other material modification adverse to
Lessor or Lessee, except after thirty (30) days prior written notice to Lessor.

4.2 FIRE INSURANCE: Lessor shall maintain in effect throughout the term of this
Lease, a policy or policies of insurance providing fire and extended risk
coverage subject to standard exclusions, such insurance to be to an extent of at
least ninety (90) percent of the full insurable replacement value of the
improvements on the premises (exclusive of trade fixtures and equipment of
Lessee), and insurance for Lessor’s loss of income, and liability insurance on
the common areas.

4.3 INCREASED INSURANCE COSTS: If the premium cost for said insurance described
in 4.2 shall in any lease year exceed the premium cost of such insurance for the
year 2006, Lessee shall pay a proportionate share of such increase based on a
ratio which the total gross leasable area in the leased premises bears to the
total gross leasable area leased to all tenants in the Building, unless the
increase in the fire insurance premiums is the result of a violation of
Section 4.4 entitled, “Increase in Fire Insurance Premium” by Lessee, in which
case, the provisions of Section 4.4 shall apply.

4.4 INCREASE IN FIRE INSURANCE PREMIUMS: Lessee agrees not to keep, use, sell or
offer for sale in or upon the leased premises any article or good which may be
prohibited by the standard form of fire insurance policy. Lessee agrees to pay
upon demand any increase in premium for fire and extended coverage insurance
that may be charged during the term of this Lease on the amount of such
insurance which may be carried by Lessor on said premises or the building of
which the same are a part, resulting from the use of said premises by Lessee,
whether or not Lessor has consented to such use.

4.5 WAIVER OF RIGHTS: Lessor and Lessee hereby waive any rights each may have
against the other on account of any loss or damage occasioned to the Lessor or
the Lessee, as the case may be, or to the Premises or its contents, and which
may arise from any risk generally covered by fire and extended coverage
insurance. The parties shall obtain from their respective insurance companies,
if possible, insuring the property a waiver of any right of subrogation which
said insurance company may have against the Lessor or the Lessee as the case may
be. For purposes of this Paragraph, the definition of the terms Lessor and
Lessee as used herein shall include all agents, representatives, heirs,
insurers, and assigns of either Lessee or Lessor.

 

3



--------------------------------------------------------------------------------

5. DAMAGE OR DESTRUCTION.

5.1 DUTY TO REPAIR: If the Leased Premises shall be partially or totally
destroyed by fire or other casualty insurable under full standard fire and
extended risk insurance, so as to become partially or totally untenantable, the
same (unless Lessor shall elect not to rebuild as hereinafter provided) shall be
repaired and restored by and at the cost of Lessor, and a just and proportionate
part of the rent, as provided for hereinafter, shall be abated until the Leased
Premises are so restored. However, this duty to repair would not relieve Lessee
from its obligations for repairs to glass or glazing from vandalism, malicious
mischief, or other damages as set forth in Paragraph 6.3 herein.

5.2 DAMAGE DURING LAST YEAR OF TERM: Notwithstanding anything to the contrary
herein contained, if the Premises be damaged or destroyed during the last year
of the term of this Lease to an extent greater than twenty-five (25) percent of
the then replacement value of the improvements on the Premises, Lessor may elect
not to restore, such election on the part of Lessor to be given by notice to
Lessee within thirty (30) days after the date of damage or destruction. In the
event Lessor so elects to terminate then this Lease shall be terminated as of
the date of giving of such notice or the date Lessee completes its vacation from
the Premises, whichever be the later. All proceeds of insurance carried in
connection with the Premises shall be payable to the Lessor.

6. MAINTENANCE AND REPAIRS

6.1 CONDITION ON COMMENCEMENT: By accepting occupancy, Lessee shall be deemed to
have agreed that the Premises are in a clean and sanitary condition and good
state of repair, and in a condition suitable for the use authorized under this
Lease.

6.2 LESSOR’S DUTIES: Lessor at its sole cost and expense shall maintain in a
good state of repair, the exterior of the roof and walls, and all structural
portions of the roof, walls, floors and foundations except for any repairs
caused by the wrongful or negligent act of Lessee and/or its agents.

6.3 LESSEE’S DUTIES: Lessee at its sole cost and expense shall maintain in a
clean and sanitary condition and a good state of repair, to include replacement,
all other portions of its Premises, including but in no way limited to all
plumbing, sewage, heating and air conditioning, wiring, glazing, windows, doors,
floors, ceilings, interior walls and the interior surface of exterior walls and
all fixtures and equipment. Lessee shall maintain adequate heat during the
heating season to prevent freezing of plumbing and fire sprinkler systems.

6.4 PREVENTATIVE MAINTENANCE PROGRAM: HVAC EQUIPMENT: Lessor shall deliver the
Premises to Lessee on the commencement date of this Lease with all HVAC
equipment necessary for Lessee’s occupancy of the Premises in good, working
order. Lessee at its sole cost and expense shall have maintained in a clean and
sanitary condition and in a good state of repair, to include replacement, all
portions of heating, ventilating, and air conditioning equipment located in the
Leased Premises. Lessee shall submit to the Lessor a copy of a preventative
maintenance contract with a qualified HVAC contractor for the preventative
maintenance program required herein. Lessor at its option shall have the right,
but not the obligation, to make periodic inspections of the Premises and the
equipment and advise Lessee of any maintenance required, and Lessee shall
promptly have performed such maintenance at Lessee’s sole expense.

6.5 FAILURE TO PERFORM: In the event Lessee fails to maintain the Premises
pursuant to this Lease, Lessor shall give Lessee notice to do such acts as are
reasonably required to so maintain the Premises. In the event Lessee fails to
promptly commence such work and diligently prosecute it to completion, then
Lessor shall have the right to do such acts and expend such funds at the expense
of Lessee as are reasonably required to perform such work. Any amount so
reasonably expended by Lessor shall be paid by Lessee promptly after demand.
Lessor shall have no liability to Lessee for any damage, inconvenience or
interference with the use of the Premises by Lessee as a result of performing
any such work, except for any damages caused by the wrongful or negligent act of
Lessor and/or its agents.

6.6. LESSOR’S FAILURE TO REPAIR. Notwithstanding anything to the contrary
contained herein, should Lessee give written notice to Lessor of repairs that
need to be completed by Lessor per Section 6.2 hereof, and should Lessor fail to
make said repairs within

 

4



--------------------------------------------------------------------------------

seventy-two(72) hours and/or respond to Lessee in writing as to a timetable for
said completion, then Lessee would have the right to make such repairs and
expend such funds as are reasonably required to perform such work and invoice
Lessor for such work.

6.7 COMPLIANCE WITH LAWS: Lessor and Lessee, as to the portion of the Premises
required to be maintained by them, each shall do all acts required to comply
with all applicable laws, ordinances, regulations and rules on any public
authority or organization relating to the maintenance of the Premises. Lessee
represents and covenants that it shall conduct its occupancy and use the
Premises (and if necessary place the Premises) in accordance and compliance with
the AMERICANS WITH DISABILITIES ACT (ADA). Furthermore, Lessee covenants and
agrees that any and all alterations or improvements made by Lessee to the
Premises shall comply with the ADA.

6.8 CONDITION AT END OF TERM: Upon the termination of this Lease or upon the
expiration of the term of this Lease, Lessee shall surrender the Premises in the
same condition as received, ordinary and reasonable wear and tear and damage by
fire, earthquake, act of God or the elements alone excepted. Lessee shall leave
any warehouse or storage areas broom clean, shampoo all office area carpeting,
and mop all tile floors.

7. ALTERATIONS

7.1 LESSEE’S RIGHT TO MAKE: Lessee shall not make or permit to be made any
alteration or changes in or additions to the Premises without the prior written
consent of Lessor, which consent shall not be unreasonably withheld. No work
shall be commenced until Lessor shall have posted proper notices of
non-responsibility.

7.2 OWNERSHIP AND REMOVAL: All alterations, changes and additions made to or on
the Premises shall be made at the sole cost and expense of Lessee and, upon
completion, except trade fixtures, shall become part of the Premises, and the
property of Lessor and upon termination of this lease or upon expiration of the
term shall be surrendered to the Lessor. Upon the termination of this Lease, or
by notice delivered at least thirty (30) days prior to the expiration of the
term, Lessor shall have the right to require Lessee at its sole expense, to
remove from the Premises as of the end of the term all fixtures and equipment
placed or installed on the Premises by Lessee with any damage caused to the
Premises by such removal to be repaired by and at the expense of Lessee.

8. LIENS.

8.1 LESSEE’S OBLIGATION: Lessee shall keep the Premises and any building of
which the Premises are a part, free and clear of any liens arising out of work
performed or caused to be performed by Lessee and shall indemnify, hold harmless
and defend Lessor from any liens and encumbrances arising out of any work
performed or materials furnished by or at the direction of Lessee. In the event
any lien is filed, Lessee shall do all acts necessary to discharge any lien
within thirty (30) days of its receipt of notice of such filing, or if Lessee
desires to contest any lien, then Lessee shall deposit with Lessor such security
as Lessor shall demand to ensure the payment of the lien claim. In the event
Lessee shall fail to pay any lien claim when due or shall fail to deposit the
security with Lessor, then Lessor shall have the right to expend all sums
necessary to discharge the lien claim, and Lessee shall pay promptly after
demand all sums reasonably expended by Lessor in discharging any lien, including
reasonable attorneys’ fees and costs.

9. ENTRY

9.1 RIGHTS OF LESSOR: Lessor and its agents shall have the right at any
reasonable time upon reasonable notice to enter upon the Premises for the
purpose of inspection, serving or posting notices, showing to a prospective
purchaser or tenant, or making any changes or alteration or repairs which Lessor
shall deem necessary for the protection, improvement or preservation of the
Premises or the building in which the Premises are a part or for any other
lawful purpose. At any time after ninety (90) days prior to the expiration of
the term of this Lease, Lessor may place thereon any usual or ordinary “For
Lease” or “For Sale” signs.

10. INDEMNIFICATION.

10.1 LESSEE’S OBLIGATION: Lessee shall hold harmless, indemnify and defend
Lessor and its employees against all claims, demands, and action for loss,
liability,

 

5



--------------------------------------------------------------------------------

damage, cost and expense (including attorney fees) resulting from injury or
death to any person and damage to property caused by the act or omission of any
person, except Lessor and its employees or agents, while in, or upon the Leased
Premises during the term of this Lease or any occupancy hereunder.

10.2 LESSOR’S OBLIGATION: Lessor shall hold harmless, indemnify and defend
Lessee and its employees against all claims, demands, and action for loss,
liability, damage, cost and expense (including attorney fees) resulting from
injury or death to any person and damage to property caused by the act or
omission of any person, except Lessee and its employees or agents, while in, or
upon the Leased Premises during the term of this Lease or any occupancy
hereunder.

11. DEFAULT AND REMEDIES.

11.1 EVENTS: The occurrence of any of the following shall, at the option of
Lessor, constitute a material default and breach of this Lease by Lessee:
(i) Any failure by Lessee to pay the rental or to make any other payment
required to be made by Lessee hereunder, where such failure continues for 5 days
after written notice of Lessee’s failure is given by Lessor to Lessee; (ii) The
abandonment of the Premises by Lessee; (iii) A failure by Lessee to observe and
perform any other provision of this Lease to be observed or performed by Lessee,
where such failure continues for thirty (30) days after written notice thereof
by Lessor to Lessee provided however, that if the nature of such default is such
that the same cannot reasonably be cured within such thirty (30) day period
Lessee shall not be deemed in default hereunder if Lessee commences such cure
within said thirty (30) day period and thereafter diligently prosecutes the same
to completion; (iv) The making by Lessee of any general assignment for the
benefit of creditors; the filing by or against Lessee of a petition to have
Lessee adjudged a bankrupt or of a petition for reorganization or arrangement
under any law relating to bankruptcy (unless, in the case of a petition filed
against Lessee, the same is dismissed within sixty (60) days); appointment of a
trustee or receiver to take possession of substantially all of Lessee’s assets
located at the Premises or of Lessee’s interest in this Lease, where possession
is not restored to Lessee within thirty (30) days or the attachment, execution
or other judicial seizure of Lessee’s interest in this Lease, where such seizure
is not discharged within thirty (30) days.

11.2 RIGHT OF RECOVERY: In the event of any such default by Lessee, then in
addition to any other remedies available to Lessor at law or in equity, Lessor
shall have the immediate option to terminate this Lease and all rights of Lessee
hereunder by giving written notice of such intention to terminate. In the event
that Lessor shall elect to terminate this Lease then Lessor may recover from
Lessee: (i) The worth at the time of award of any unpaid rent which had been
earned at the time of such termination plus; (ii) any other amount necessary to
compensate Lessor for all the detriment proximately caused by Lessee’s failure
to perform his obligations under this Lease or which in the ordinary course of
events would be likely to result therefrom, and; (iii) at the Lessor’s election
such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable Missouri law. The term “rent” as used
herein, shall be deemed to be and to mean the minimum annual rental and all
other sums required to be paid by Lessee pursuant to the terms of this Lease. As
used in (i) above, the “worth at the time of award” is computed by allowing
interest at the rate of ten (10%) percent per annum. All costs incurred by
Lessor in collecting any amounts and damages owing by Lessee pursuant to the
provisions of this Lease or to enforce any provision of this lease, including
reasonable attorneys’ fees from the date any such matter is turned over to an
attorney, whether or not one or more actions are commenced by Lessor, will also
be recoverable by Lessor from Lessee.

11.3 RIGHT TO RE-ENTER: In the event of any such default by Lessee, Lessor shall
also have the right, with or without terminating this Lease, to re-enter the
Premises and remove all persons and property from the Premises; such property
may be removed and stored in a public warehouse or elsewhere at the cost of and
for the account of Lessee.

11.4 RIGHTS OF LESSOR: In the event of the vacation or abandonment of the
Premises by Lessee or in the event that Lessor shall elect to re-enter as
provided in Paragraph 11.3 above or shall take possession of the Premises
pursuant to legal proceeding or pursuant to any notice provided by law, then if
Lessor does not elect to terminate this Lease, as provided in Paragraph 11.2
above, then Lessor may from time to time, without terminating this Lease, either
recover all rentals as it becomes due or relet the Premises or any part thereof
for such term or terms and at such rental or rentals and upon such other terms
and conditions as Lessor in its sole discretion may deem advisable with the
right to make necessary and repairs to the Premises.

 

6



--------------------------------------------------------------------------------

In the event that Lessor shall elect to so relet, then rentals received by
Lessor from such reletting shall be applied; first, to the payment of any
indebtedness other than rent due hereunder from Lessee to Lessor; second, to the
payment of any cost of such reletting; third, to the payment of the cost of any
alterations and repairs to the Premises; fourth, to the payment of rent due and
unpaid hereunder; and the residue, if any, shall be held by Lessor and applied
in payment of future rent as the same may become due and payable hereunder.
Should that portion of such rentals received from such reletting during any
month, which is applied by the payment of rent hereunder, be less than the rent
payable during that month by Lessee hereunder, then Lessee shall pay such
deficiency to Lessor immediately upon demand therefore by Lessor. Such
deficiency shall be calculated and paid monthly. Lessee shall also pay to
Lessor, as soon as ascertained, any costs and expenses incurred by Lessor in
such reletting or in making such alterations and repairs not covered by the
rentals received from such reletting.

12. ASSIGNMENT AND SUBLETTING

12.1 ASSIGNING AND SUBLETTING: Lessee shall not sublet the Premises or any part
thereof and Lessee shall not assign, transfer, pledge, mortgage or otherwise
encumber this Lease, or any portion of the term thereof, without the previous
written consent in each instance of Lessor, which consent shall not be
unreasonably withheld and Lessee shall furnish to Lessor copy of such proposed
instrument. Permission is, however, granted Lessee to assign this Lease and also
to sublet the Premises to any subsidiary corporation of Lessee, or parent or
affiliated corporations of Lessee, upon giving Lessor written notice of intent
to so do. In the event of any assignment or subletting, Lessee shall remain the
principal obligor to the Lessor under all covenants of this Lease, and by
accepting any assignment or subletting, an assignee or sublessee shall become
bound by and shall perform and shall become entitled to the benefit of all of
the terms, conditions and covenants by which the Lessee hereunder is bound. An
assignment, forbidden within the meaning of this Paragraph, shall be deemed to
include a sale of all or substantially all of Lessee’s assets or one or more
sales or transfers, by operation of law or otherwise, or creation of new stock,
by which an aggregate of more than 50% of Lessee’s stock shall be vested in a
party or parties who are non-stockholders as of the date hereof. The restriction
as to stock sales shall not apply if Lessee’s stock is listed on a recognized
security exchange.

12.2 VIOLATION: No consent to any assignment, voluntarily or by operation of
law, of this Lease, or any subletting of the Premises shall be deemed to be a
consent to any subsequent assignment or subletting except as to the specific
instance covered thereby.

13. EXERCISE OF EMINENT DOMAIN

13.1 PREMISES TAKEN: If the Premises or any portion thereof are taken under the
power of eminent domain, or sold under the threat of the exercise of said power
(all of which are herein called “condemnation”) this Lease shall terminate as to
the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs. If more than ten (l0) percent of the floor
area of the improvements on the Premises or more than twenty-five (25) percent
of the land area of the Premises which is not occupied by any improvements, is
taken by condemnation, Lessee or Lessor may at either’s option, to be exercised
in writing only within ten (l0) days after Lessor shall have given Lessee
written notice of such condemnation (or in the absence of such notice, within
ten (l0) days after the condemning authority shall have taken possession)
terminate this Lease as of the date the condemning authority takes such
possession.

13.2 PREMISES REMAINING: If Lessor or Lessee do not terminate this Lease in
accordance with the foregoing, Lessor, at its expense, shall restore the
improvements to an architectural whole, and this Lease shall remain in full
force and effect as to the portion of the Premises remaining, except that the
rent shall be reduced in the proportion that the floor area taken bears to the
total floor area of the building situated on the Premises. Any award for the
taking of all or any part of the Premises under the power shall be the property
of Lessor, whether such award shall be made as compensation for diminution in
value of the leasehold or for the taking of the fee, or as severance damages;
provided however, the Lessee shall be entitled to any award for loss or damage
to Lessee’s trade fixtures and removable personal property.

 

7



--------------------------------------------------------------------------------

14. HOLDING OVER

14.1 TERMS: Any holding over after the expiration of the term of this Lease by
Lessee shall be deemed to be a tenancy from month to month and except for the
term thereof shall be on the same terms and conditions specified herein, with
the monthly rental being one-and-a-half times the monthly rental for the last
month of the Lease.

15. SUBORDINATION

15.1 SUBORDINATION: This lease is and shall be subordinate to any ground and
underlying leases, mortgages, deeds of trust, or any other instrument of
security which have been or shall be placed on the land and building of which
the premises form a part (as they may be extended, modified or amended from time
to time) and such subordination is hereby made effective without any further act
by Lessee. Lessee hereby appoints Lessor as Lessee’s Attorney-in-Fact
irrevocably, to execute and deliver any such instruments pertaining to any such
subordination.

15.2 ESTOPPEL CERTIFICATE: Lessee shall, without charge, at any time and from
time to time, within ten (l0) days after request by Lessor, deliver a written
instrument to Lessor or any other person, firm or corporation specified by
Lessor, duly executed and acknowledged, certifying that this Lease is unmodified
and in full force and effect, or if there has been any modification, that the
same is in full force and effect as so modified, and identifying any such
modifications; whether or not there are then existing any set-offs or defenses
in favor of Lessee against the enforcement of any of the terms covenants and
conditions of this Lease by Lessor, and if so, specifying the same, and also
whether or not Lessor has observed and performed all of the terms, covenants and
conditions on the part of Lessor to be observed and performed, and if not,
specifying the same; and the dates to which Rent and all other charges hereunder
have been paid.

15.3 MORTGAGE PROTECTION: Lessee agrees to give any Mortgagees and/or Trust Deed
Holders, by registered mail, a copy of any Notice of Default served upon the
Lessor, provided that prior to such notice Lessee has been notified, in writing
(by way of Notice of Assignment of Rents and Leases, or otherwise), of the
address of such Mortgagees and/or Trust Deed holders. Lessee further agrees that
if Lessor shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagees and/or Trust Deed Holders shall have an
additional sixty (60) days within which to cure such default or if such default
cannot be cured within that time, then such additional time as may be necessary
if within such sixty (60) days, any Mortgagee and/or Trust Deed Holder has
commenced and is diligently pursuing the remedies necessary to cure such default
(including, but not limited to, commencement of foreclosure proceedings, if
necessary to affect such cure), in which event this Lease shall not be
terminated while such remedies are being so diligently pursued.

15.4 ATTORNMENT. If this Lease is not extinguished by exercise of a power of
sale, Lessee shall, in the event any proceedings are brought for the foreclosure
of said Premises, or in the event of exercise of power of sale under any
mortgage or deed of trust made by the Lessor covering the Premises (or by deed
in lieu thereof), or in the event of a sale by Lessor of its fee or leasehold
interest in the property or its interest in this Lease attorn to the purchaser
upon any such foreclosure or sale and recognize such purchaser as Lessor under
this Lease.

16. SIGNS

16.1 RIGHT OF LESSOR: Lessor reserves the right to the use of the exterior walls
and the roof of the Premises and of the building of which the Premises are a
part.

16.2 RESTRICTIONS ON LESSEE: Lessee shall not inscribe, paint, affix or place
any signs or advertisements on the exterior, interior or roof the Premises
without the prior written consent of Lessor, which consent shall not be
unreasonably withheld. Any signs to be placed by Lessee shall be removed by the
Lessee upon demand by the Lessor following the expiration or termination of this
Lease, and any damage caused by such removal shall be repaired at the expense of
Lessee.

 

8



--------------------------------------------------------------------------------

17. MAINTENANCE AND USE OF COMMON AREAS

17.1 COST OF NORMAL MAINTENANCE: Lessee shall pay its proportionate share of the
maintenance costs based on the percentage the square footage that the leased
premises bears to the total square footage of the building. The leased premises
contain approximately 264,130 square feet, with said percentage therefore being
69.14%. Said expenses for costs shall include, but not be limited to, expenses
for monitoring, alarm permits and required inspections of the fire sprinkler
system; utilities for the common area lighting, maintaining light fixtures and
poles; service contracts; repairs, cleaning, policing the building and common
areas, line striping and snow and ice control of parking lots, sidewalks and
walkways; lawn and landscape maintenance and trash dumpster service; maintenance
personnel salaries and associated expenses; patrol service and costs associated
with operating and maintaining the post office/maintenance office, management
fees, and such other maintenance, repair, operation and management costs as
Lessor determines relate to the building common areas.

During each calendar year and any portion thereof during the lease term, Lessee
will pay to Lessor, subject to limitations hereinafter set forth, a proportion
of the common area operating costs as set forth above. The Lessee’s share of
such cost shall be determined on an annual basis for each calendar twelve month
period ending on December 3lst, prorating fractional years. The Lessee’s share
of such annual cost shall be estimated as of the beginning of the term hereof
and at the beginning of each calendar year thereafter and a monthly rate
determined, and Lessee shall pay such estimated charge on the first day of each
month in advance; provided, however, that within sixty (60) days after the end
of each calendar year the Lessor or his designated agent shall determine its net
costs for such year and Lessee’s share thereof and furnish a copy of such
computations in writing to Lessee. If the monthly payment made by Lessee in such
year results in a deficiency, said deficiency shall be paid by Lessee within
thirty (30) days of notice by Lessor. If estimated payments result in excess
payments by the Lessee, then said excess shall be applied toward subsequent
monthly common area maintenance estimates for subsequent monthly payments, which
shall be reduced accordingly until the excess is fully exhausted. The Lessor at
the office of his designated agent shall make available during normal business
hours for a period not to exceed sixty (60) days following the billing of said
expenses, copies of all invoices and reasonably detailed accounting records for
review by Lessee. In the event Lessee fails to notify Lessor within said sixty
(60) day period, said billing will be deemed to be accurate and conclusive. In
the event Lessee elects to audit Lessor’s common area maintenance and operating
costs in accordance with this clause, such audit must be conducted by an
independent nationally recognized accounting firm that is not being compensated
by Lessee on a contingency fee basis.

The estimated charge for the calendar year in which the lease commences is
EIGHTEEN CENTS per square foot of gross leasable area, or $3,961.95 per month.

17.2 EMPLOYEE PARKING AREA: Lessee and its employees shall park their motor
vehicles in such areas as Lessor shall from time to time designate as employee
parking areas. Lessee agrees that all loading and unloading operations shall be
conducted so as not to obstruct or hinder the operation of the businesses of the
other tenants in the said building(s), nor will Lessee unreasonably block or
obstruct any street, sidewalk or right-of-way adjacent to or comprising part of
said building(s).

17.3 CONTROL OF COMMON AREAS: All parking areas, driveways, entrances and exits
thereto, pedestrian sidewalks and ramps, landscaped areas, exterior stairways
and all other common areas and facilities provided by Lessor for the common use
of tenants of said building(s) and their officers, agents, employees and
customers, shall at all times be subject to the exclusive control and management
of Lessor, and Lessor shall have the right from time to time to establish,
modify and enforce reasonable rules and regulations with respect to the use of
all such common areas and facilities. Lessor shall have the right to operate and
maintain the same in such manner as Lessor, in its sole discretion, shall
determine from time to time, including without limitation, the right to employ
all personnel and to make all rules and regulations necessary for the proper
operation and maintenance of said common areas and facilities. All such costs to
be shared by Lessee as provided for in Paragraph 17.1.

 

9



--------------------------------------------------------------------------------

18. GENERAL PROVISIONS

18.1 OBLIGATION OF LESSEE: Lessee agrees to conduct its business in a manner
that will not be objectionable to other tenants in the building of which the
premises are a part, including noise, vibration, odor, or fumes. In the event
Lessor receives complaints from other tenants in the building and determine, in
its sole reasonable judgment, that Lessee is conducting its operations in a
manner so as to be objectionable to other tenants, Lessee agrees, upon notice
from Lessor thereof, to promptly modify the conduct of its operations to
eliminate such objectionable operations. In such event that said conduct is not
modified, Lessee shall be deemed in default of its obligations under this lease.

Smoking is prohibited within the building. Lessee may, at Lessee’s option,
designate an area within the leased premises for such purposes.

18.2 QUIET ENJOYMENT: Provided Lessee performs all of its covenants and
obligations hereunder, Lessor covenants that Lessee shall have peaceful and
quiet enjoyment of the Premises without hindrance on the part of Lessor and
Lessor will warrant and defend Lessee in the peaceful and quiet enjoyment of the
Premises against claims of all persons claiming through or under the Lessor.

18.3 STATEMENT OF LEASE STATUS: Lessee shall, at any time during the term of
this Lease, upon not less than ten (l0) days prior written notice from Lessor,
execute and deliver to Lessor, a statement in writing certifying that this Lease
is unmodified and in full force and effect (or, if modified, stating the nature
of such modification) and the date to which the rent and other charges are paid
in advance, if any, and acknowledging that there are not, to Lessee’s knowledge,
any uncured defaults on the part of Lessor hereunder or specifying such defaults
if they are claimed. Any such statement may be conclusively relied upon by any
prospective purchaser or encumbrancer of the Premises. Lessee’s failure to
deliver such statement within such time shall be conclusive upon the Lessee that
(i) this Lease is in full force and effect without modification except as may be
represented by Lessor; (ii) there are no uncured defaults in Lessor’s
performance; (iii) not more than one month’s rent has been paid in advance. In
addition, Lessee shall make such other certifications as are required by
Lessor’s mortgagee.

18.4 TRANSFER OF LESSOR’S INTEREST IN PREMISES: In the event any sale or
exchange of the Premises by Lessor and assignment by Lessor of this Lease, the
Lessor shall be entirely freed and relieved of its covenants and obligations
contained in, or derived from the Lease arising out of any act, occurrence or
omission relating to the Premises or this Lease occurring after the consummation
of such sale or exchange and assignment, provided however, that the new owner
shall assume and agree to perform all the covenants and obligations of Lessor
contained herein. In the event of such sale or exchange, this Lease shall
nevertheless remain unimpaired and in full force and effect and Lessee hereunder
agrees to attorn to the then owner of the leased premises.

18.5 OBLIGATIONS OF SUCCESSORS: The parties hereto agree that all the provisions
hereof are to be construed as covenants and agreements as though the words
importing such covenants and agreements were used in each separate paragraph
hereof, and that all of the provisions hereof shall bind and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

18.6 CAPTIONS: The captions of the articles and paragraphs contained in this
Lease are for convenience only and shall not be deemed to be relevant in
resolving any questions of interpretation or construction of any article or
paragraph of this Lease.

18.7 NOTICES: Whenever under this Lease provision is made for any demand, notice
or declaration of any kind, or where it is deemed desirable or necessary by
either party to give or serve any such notice, demand or declaration to the
other party, it shall be in writing and served either personally or sent by
certified mail, postage prepaid, addressed at the addresses set forth below.
Either party may, by like notice at any time and from time to time, designate a
different address to which notices shall be sent. Such notices, if mailed, shall
be considered sufficiently served or given, for all purposes herein, at the time
they shall be postmarked by the United States Postal Service, or if delivered
upon date of actual delivery.

18.8 APPLICABLE LAW: This Lease shall be governed and interpreted solely by the
Laws of the State of Missouri then in force. Each number, singular or plural, as
used in this Lease shall include all numbers, and each gender shall be deemed to
include all genders.

18.9 TIME AND JOINT AND SEVERAL LIABILITY: Time is of the essence of this Lease
and each and every provision hereof, except as to the conditions relating to the

 

10



--------------------------------------------------------------------------------

delivery of possession of the Premises to Lessee. All the terms, covenants and
conditions contained in this Lease to be performed by either party, if such
party shall consist of more than one person or organization, shall be deemed to
be joint and several, and all rights and remedies of the parties shall be
cumulative and non-exclusive of any other remedy.

19. ADDITIONAL PARAGRAPHS

19.1 It is agreed between the Lessor and Lessee that there are no oral
agreements or representations between the parties hereto affecting this Lease
and this Lease supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements, representations and understanding, if any,
between the parties hereto or between the parties hereto and any real estate
broker who may represent either or both of said parties and none thereof shall
be used to interpret or construe this Lease. Lessee agrees that in the event it
employs a real estate broker to represent it in negotiating a renewal,
extension, or a new lease elsewhere within the property, that it agrees to
compensate said Broker directly for its services. There are no other
representations and this Lease is based solely upon the representations and
agreements contained in this Lease.

20. REAL ESTATE COMMISSION: Lessor acknowledges that Block & Company, Inc.,
Realtors and Colliers Turley Martin Tucker negotiated this Lease and further
agrees to pay to said Realtors upon complete execution of this Lease, a leasing
commission as outlined in a separate agreement.

21. DISCLOSURE: Lessee acknowledges that Lessee has been informed that person(s)
associated with Block may have or may acquire an ownership interest in the
development, and Lessee acknowledges that such ownership interest shall not
affect the terms, conditions or validity of this Lease.

22. HAZARDOUS MATERIALS: Lessee covenants and warrants to Lessor that Lessee
shall not install, store, treat, transport, or dispose of, or permit the
installation, storage, use treatment, transportation or disposal of, any
“Hazardous Materials” on, upon or beneath the Premises. In the event of any such
installation, storage, use, treatment, transportation or disposal, Lessee shall
remove any such Hazardous Material, or otherwise comply with all regulations or
orders of any federal, state, county, regional, local or other governmental
agency or authority (“Governmental Authority”), all at the expense of Lessee.
Notwithstanding the foregoing, Lessee shall not be prohibited from using,
storing, or disposing of any Hazardous Material that is not prohibited by any
Governmental Authority and which is used, stored or disposed of by Lessee in the
normal course of Lessee’s business and in quantities which are not in excess of
quantities used, stored or disposed of by prudent individuals, firms or
entities, conducting businesses of the same nature and purpose as the Lessee’s
business and which use, storage and disposal of any Hazardous Material,
including the quantities thereof, are all in accordance with the manufacturer’s
recommendations and are in compliance with any and all laws, ordinances, rules,
regulations or orders of any Governmental Authority. “Hazardous Materials” as
used herein shall mean (a) asbestos in any form; (b) urea formaldehyde foam
insulation; (c) transformers or other equipment which contain dye electric fluid
containing a level of poly-chlorinated biphenyl in excess of 50 parts per
million; (d) underground storage tanks; or (e) any other chemical, material, or
substance which is regulated as toxic or hazardous or exposure to which is
prohibited, limited or regulated by any Governmental Authority.

Lessee shall promptly notify Lessor in writing of any order or pending or
threatened action by any regulator, agent or other Governmental Authority, or
any claims made by any third party, relating to any Hazardous Materials on, or
emanations from, the Premises, and shall promptly furnish Lessor with copies of
any correspondence or legal pleadings in connection therewith.

Lessee hereby releases and agrees to indemnify and hold harmless Lessor and
Lessor’s officers, directors, shareholders, employees, attorneys and agents
(collectively the “Indemnitees”) from and against all loss, damage and expense
(including, without limitation, attorneys’ fees and costs to the extent
permitted by applicable law incurred in the investigation, defense and
settlement of claims) that Indemnitees may incur as a result of or in connection
with the assertion against Indemnitees of any claim relating directly or
indirectly, in whole or in part, to any activity on or off the Premises or any
failure to act, if such activity or failure to act involves Hazardous Materials,
in whole or in part, directly or indirectly, used, stored, installed, treated,
transported or disposed of by Lessee, its agents or invitees on, upon or beneath
the Premises during the term of the Lease, or noncompliance with any federal,
state, or local laws, ordinances, rules, regulations or orders relating thereto.

 

11



--------------------------------------------------------------------------------

23. TENANT IMPROVEMENTS:

23.1 IMPROVEMENTS: Except as set forth hereinafter in this Section 23, Lessee
leases the Premises “AS-IS” and acknowledges that Lessor has no obligation to
make or otherwise pay for any improvements, alterations or repairs thereto.

23.2 WORKING DRAWINGS: Lessor will have prepared the Working Drawings for the
Premises. Lessee will review and approve the Working Drawings within three
(3) days following receipt thereof. As used herein, “Working Drawings” shall
mean the final working drawings approved by Lessor, as amended from time to time
by any approved changes thereto, and “Work” shall mean all improvements to be
constructed in accordance with and as indicated on the Working Drawings.
Approval by Lessor of the Working Drawings shall not be a representation or
warranty of Lessor that such drawings are adequate for any use, purpose, or
condition, or such drawings comply with any applicable law or code, but shall
merely be the consent of Lessor to the performance of the Work. Lessee shall, at
Lessor’s request, sign the Working Drawings to evidence its review and approval
thereof. All changes in the Work must receive the prior written approval of
Lessor, and in the event of any such approved change Lessee shall, upon
completion of the Work, furnish Lessor with an accurate, reproducible “as-built”
plan (e.g., sepia) of the improvements as constructed, which plan shall be
incorporated into this Lease by this reference for all purposes.

23.3 CONSTRUCTION OF IMPROVEMENTS: Lessor agrees to cause the Work to be
completed in accordance with the Working Drawings. Lessor shall not be obligated
to construct or install any improvements or facilities of any kind other that
those called for by Working Drawings. “Building Grade” and/or “Building
Standard” shall mean the type, brand, and/or quality of the materials Lessor
designates from time to time to be the minimum quality to be used in 5101-5207
Speaker Road building or the exclusive type, grade or quality of material to be
used in the 5101-5207 Speaker Road building. The total cost of constructing the
Work (including, without limitation, space planning and construction document
fees, design of the Work and preparation of the Working Drawings including
mechanical, electrical, and plumbing (MEPs) plans, costs of construction
supervision, labor and materials, all utility usage during construction, related
taxes and other costs related directly to the improvement of the Premises, all
of which costs are herein collectively called the “Total Construction Costs”) as
outlined in Exhibit “C” hereof shall be borne by Lessor for all tenant
improvement work, except the division of the lighting and heating systems due to
the new demising wall, and Lessor’s costs shall be capped at $15,000 with any
excess amount above that, being amortized over the term of the Lease (the
“Construction Allowance”). Lessee shall be advised of any projected costs in
excess of such amount and Lessee shall reimburse Lessor for such additional cost
within fifteen (15) days of receipt of Lessor’s invoice. Lessor or its affiliate
shall supervise the Work, make disbursements required to be made to the
contractors, and act as a liaison between the contractors and Lessee and
coordinate the relationship between the Work, the Building, and the Building’s
systems. In consideration for Lessor’s construction supervision services, Lessee
shall pay to Lessor a construction supervision fee equal to three percent
(3%) of the total construction costs, which cost may be deducted from the
Construction Allowance.

The expense to upgrade the sprinkler system to an ESFR system is being billed
separately to the Lessee, as an additional payment and is being paid for by
Lessor in an amount not to exceed $382,000. Should the cost exceed $382,000,
Lessee shall pay all costs above said amount. The additional payment is based
upon the $382,000 amortized for a period of 13 years, with interest at 8%. The
payments shall be $3,946.34 per month from January 1, 2007 thru December 31,
2013. In the event Lessee exercises the Option to Renew as contained in
Section 25 herein, this additional payment shall cease at such time as the
exercised option’s term commences. In the event the expense for the conversion
to an ESFR system is less than $382,000 in total cost, then the additional
payment shall be reduced by $10.33 per month, for every $1,000 below $382,000.

23.4 DELAY IN COMPLETION: If a delay in the performance of the Work occurs
(a) because Lessee does not timely approve the Working Drawings; (b) because of
any change by Lessee to the Working Drawings, (c) because of any specification
by Lessee of materials or installations in addition to or other than Lessor’s
Building Standard materials, or (d) if Lessee, any contractor or subcontractor,
or Lessee’s agents otherwise delay completion of the Work, and the obtaining of
a temporary or final certificate of occupancy, then, notwithstanding any
provision to the contrary in this Lease, Lessee’s obligation to pay rent and
additional charges as set forth in the Lease shall commence on the Commencement
Date of the Lease.

 

12



--------------------------------------------------------------------------------

25. OPTIONS TO RENEW: In the event that this Lease shall be in full force and
effect and Lessee shall be in full and complete possession of the Premises, and
shall not be in default, then in this event only, Lessee is hereby granted the
sole and exclusive right to extend this Lease for one (1) additional term of
five (5) years commencing on 1st day of January, 2014 and ending on 31st day of
December, 2018, at the annual rental calculated at 95% of fair market value
which is defined as the market rent for like-kind space in Wyandotte County,
Kansas, not to exceed $3.75 per square foot. Notice of Lessee’s intent to so
renew this Lease as is provided herein shall be furnished to Lessor in writing
on or before March 31, 2013.

26. RIGHT OF FIRST REFUSAL: Lessee and Lessor acknowledge that Lessee will have
a Right of First Refusal during the primary term to Lease any adjoining space in
the building, adjacent to the Leased Premises. In such event that Lessor
receives a bona fide offer to Lease, whether verbal and/or written, from a
prospective client, Lessee will have seven (7) working days from the submission
of the terms of said offer by Lessor to Lessee to exercise its Right of First
Refusal. In such event that Lessee does not exercise its right to Lease the
adjoining space on the proposed terms, then Lessor will have sixty (60) days
thereafter to consummate a Lease with the prospective client on said terms and
conditions. In such event that a Lease transaction is not consummated,
thereafter Lessee’s Right of First Refusal will continue to be in full force and
effect.

(SIGNATURE PAGE FOLLOWS)

 

13



--------------------------------------------------------------------------------

THE PARTIES HERETO affix their signatures effective as of July 13, 2006.

PLEASE READ THIS LEASE CAREFULLY. BLOCK & COMPANY, INC., REALTORS, ITS AGENTS OR
EMPLOYEES, ARE NOT AUTHORIZED TO GIVE LEGAL, TAX, OR ACCOUNTING ADVICE. IF YOU
DESIRE SUCH ADVICE, CONSULT YOUR ATTORNEY AND/OR ACCOUNTANT BEFORE SIGNING.

 

  LESSOR:  

540 WESTPORT ASSOCIATES, L.L.C. AND

MARTIN LAND & INVESTMENT, INC.,

AS TENANTS IN COMMON

WITNESS:     /s/ Mary Longsworth     BY:  

BLOCK & COMPANY, INC., REALTORS

AS AGENTS

      BY:   /s/ Kenneth G. Block         Kenneth G. Block       Date:   7/13/06
    LESSEE:   EXCELLIGENCE LEARNING CORPORATION WITNESS:       /s/ Kelly
Crampton       Kelly Crampton (VP-OPS)             BY:   /s/ Judith McGuinn    
    Judith McGuinn (COO)       Date:   7/13/06

SIGNATURE PAGE FOR THAT CERTAIN LEASE

BY AND BETWEEN

540 WESTPORT ASSOCIATES, L.L.C. AND

MARTIN LAND & INVESTMENT, INC., AS TENANTS IN COMMON, LESSOR

AND

EXCELLIGENCE LEARNING CORPORATION

FOR THE PROPERTY LOCATED AT

5101 – 5207 SPEAKER ROAD

KANSAS CITY, KANSAS

 

14